Exhibit10.1 Confidential Treatment Requested for American Superconductor Corporation Supply Contract for DF2000/50Hz Electric Control Systems for the WT2000DF Wind Turbine Date: December 16, 2015 Contract NO: PPC1687-072015 The Buyer: Inox Wind Limited Inox Towers, 17 Sector-16A Noida, Uttar Pradesh 201301, India The Seller: American Superconductor Corporation 64 Jackson Road Devens, MA 01434 USA This Supply Contract (the “Contract”) is made by and between the Buyer and the Seller, effective as of the Effective Date (as defined below), whereby the Buyer agrees to buy and the Seller agrees to sell ECS (as defined below) according to the terms and conditions stipulated below: 1. Definitions; Scope of Supply; Price: 1.1. Certain capitalized terms used in this Contract have the respective meanings given them in Annex 1.Other capitalized terms used in this Contract have the respective meanings given them elsewhere herein. 1.2. Subject to Section 1.4, Buyer shall purchase from Seller, and Seller shall sell and supply to Buyer, in each case on the terms and conditions set forth in this Contract, [**] percent ([**]) of the Buyer Group’s ECS requirements, with each ECS being new and in one of the versions listed in the table set forth below in this Section 1.2 or covered by the 2009 TTLA (each, a “Version”), as more specifically described on Annex 2; provided, however, that (i) notwithstanding the foregoing, Buyer shall not be required to purchase from Seller and shall be entitled to manufacture on its own, subject to and in accordance with the terms of the 2015 TLA, (A) from the first [**] ([**]) ECS required by Buyer Group commencing on the Effective Date, up to [**] ([**]) ECS, (B)from the next [**] ([**]) ECS required by Buyer Group, up to [**] ([**]) ECS, and (C) from the next [**] ([**]) ECS required by Buyer Group, up to [**] ([**]) ECS, and (ii) once Buyer has purchased [**] ([**]) ECS in accordance with the terms of this Contract, including Section 3 hereunder, Buyer shall be required, until the third (3rd) anniversary of the date on which [**] ECS have been delivered, to purchase from Seller not less than [**] percent ([**]%) of Buyer Group’s ECS requirements subject to and in accordance with the terms of this Contract. For the avoidance of doubt the number of ECS which Buyer is not obliged to purchase from Seller under (A)-(C) of this Section 1.2 is cumulative. For example, if Buyer does not exercise its option to manufacture [**] ECS out of the first [**] ECS required by Buyer Group under (A), and the Seller supplies all [**] ECS, Buyer may add such [**] ECS to its option of [**] ECS under (B) such that out of the next [**] ECS required by the Buyer Group, the Buyer may manufacture up to [**] ECS. ID/Version Technical Description ECS-000002 GL2003 [**] 93m Rotor Annex 2 ECS-000003 GL2003 [**] 93m Rotor Annex 3 ECS-000004 GL2010 [**] 93/100m Rotor Annex 4 ECS-000005 GL2010 [**] 93/100m Rotor Annex 5 ECS-000006 GL2010 [**] 113m Rotor Annex 6 ECS-000007 GL2010 [**] 113m Rotor Annex 7 1 Confidential Portions of this Exhibit marked as [**] have been omitted pursuant to a request for confidential treatment and have been filed separately with the Securities and Exchange Commission. Confidential Treatment Requested for American Superconductor Corporation 1.3 Price of each ECS to be manufactured, shipped and sold under this Contract, by Version, is as follows: ID/Version Price ECS-000002 GL2003 [**] 93m Rotor €[**] ECS-000003 GL2003 [**] 93m Rotor €[**] ECS-000004 GL2010 [**] 93/100m Rotor €[**] ECS-000005 GL2010 [**] 93/100m Rotor €[**] ECS-000006 GL2010 [**] 113m Rotor €[**] ECS-000007 GL2010 [**] 113m Rotor €[**] The Parties shall negotiate in good faith the price for any Versions not listed above.
